Exhibit 10.2

 

RESTRICTED SHARE AGREEMENT

 

UNDER THE CAMDEN NATIONAL CORPORATION

2003 STOCK OPTION AND INCENTIVE PLAN

AND

THE CAMDEN NATIONAL CORPORATION

MANAGEMENT STOCK PURCHASE PLAN

 

Name of Participant:                                         
                       No. of Shares:  

                                                             

Grant Date:  

                                                             

Vesting Date:  

                                                             

Cost of Shares:  

                                                             

 

Pursuant to the Camden National Corporation 2003 Stock Option and Incentive Plan
and the Camden National Corporation Management Stock Purchase Plan
(collectively, the “Plans”), each as amended through the date hereof, Camden
National Corporation (the “Company”) hereby grants a Restricted Share award (an
“Award”) to the Participant named above. The Participant shall receive the
number of shares of Common Stock, no par value per share (the “Stock”) of the
Company specified above, subject to the restrictions and conditions set forth
herein and in the Plans.

 

1. Acceptance of Award. Upon the Grant Date set forth above, certificates
evidencing the Restricted Shares shall be issued and delivered to the
Participant, and the Participant’s name shall be entered as the stockholder of
record on the books of the Company. Thereupon, the Participant shall have all
the rights of a shareholder with respect to such Restricted Shares, including
voting and dividend rights, subject, however, to the restrictions and conditions
specified in Paragraph 2 below.

 

2. Restrictions and Conditions.

 

(a) Certificates evidencing the Restricted Shares granted herein shall bear an
appropriate legend, as determined by the Administrator in its sole discretion,
to the effect that such Restricted Shares are subject to restrictions as set
forth herein and in the Plans.

 

(b) Restricted Shares granted herein may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of by the Participant prior to
vesting.

 

(c) If the Participant’s employment with the Company and its subsidiaries is
voluntarily or involuntarily terminated for any reason (including death) prior
to vesting of Restricted Shares granted herein, the Participant or the
Participant’s legal representative shall forfeit such Restricted Shares back to
the Company as set forth in the Plans.



--------------------------------------------------------------------------------

3. Vesting of Restricted Shares. The restrictions and conditions in Paragraph 2
of this Agreement shall lapse on the Vesting Date set forth above. Subsequent to
such Vesting Date, the Restricted Shares on which all restrictions and
conditions have lapsed shall no longer be deemed Restricted Shares. The
Administrator may at any time accelerate the vesting schedule specified in this
Paragraph 3.

 

4. Dividends. Dividends on Restricted Shares shall be paid currently to the
Participant.

 

5. Incorporation of Plans. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plans, including the powers of the Administrator set forth therein.
Capitalized terms in this Agreement shall have the meaning specified in the
Plans, unless a different meaning is specified herein.

 

6. Transferability. This Agreement is personal to the Participant, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.

 

7. Tax Withholding. The Participant shall, not later than the date as of which
the receipt of the Restricted Shares becomes a taxable event for Federal income
tax purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. The Participant may elect to
have the required minimum tax withholding obligation satisfied, in whole or in
part, by (i) authorizing the Company to withhold from Restricted Shares, or (ii)
transferring to the Company, a number of shares of Stock with an aggregate Fair
Market Value that would satisfy the withholding amount due.

 

8. Miscellaneous.

 

(a) Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Participant at the address shown for the
Participant on the records of the Company, or in either case at such other
address as one party may subsequently furnish to the other party in writing.

 

(b) This Agreement does not confer upon the Participant any rights with respect
to continuation of employment by the Company or any subsidiary.

 

CAMDEN NATIONAL CORPORATION   PARTICIPANT                                       
                                                                     
                                                                               
                           Name:                                         
                                                        Name:
                                        
                                                      Title:
                                        
                                                          Title:
                                        
                                                        Date Received:
                                                                               
  Date:                                         
                                                       

 

2